MD593-TDC Document 26 Filed 10/20/20 Page 1 of 3

S H U IE at A A JOY C. EINSTEIN ATTORNEY AT LAW
ROGERS T 301.945.9250 E jeinstein@shulmanrogers.com

  

October 20, 2020

VIA ECF FILING

Honorable Theodore D. Chuang
United States District Judge
U.S. District Court

For the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

Re: Yvonne Alston v. Equifax Information Services, LLC, et al.
TDC-20-0593

Dear Judge Chuang:

We represent Defendants Experian Information Solutions, Inc. (“Experian”) and Trans
Union, LLC (“Trans Union”) (together, “Defendants”) in the above-referenced case. Pursuant to
the Court’s Case Management Order, the Defendants request a pre-motion conference to allow
them to file Motions to Dismiss for Failure to Participate in Discovery.

On August 1, 2020, Experian timely served Interrogatories and Requests for Production
of Documents on Plaintiff. On August 19, 2020, Experian timely served Requests for
Admissions on Plaintiff by both email and mail. On June 30, 2020, Trans Union properly served
Plaintiff with its First Set of Interrogatories, First Requests For Production and First Requests
For Admission. Under the Federal Rules of Civil Procedure, Plaintiff was required to respond to
these discovery sets within thirty days. On July 31, 2020, Trans Union contacted Plaintiff in
good faith to provide Microsoft Word versions of its discovery requests. To date, Plaintiff has
not provided any discovery responses at all to the Defendants. Plaintiff has not sought an
extension from the Defendants nor has Plaintiff sought protection or an extension from the
Court. Plaintiff has also acknowledged that she owes Defendants responses to their discovery
requests.

The Defendants are prejudiced by Plaintiffs failure to provide discovery. As just a few
examples of the prejudice Defendants have suffered, they have been unable to determine the
facts that support Plaintiff's allegations, review relevant documents, determine what documents
even exist, and identify witnesses. They have also been unable to meaningfully prepare for the
court-ordered impending settlement conference.

12505 PARK POTOMAC AVENUE, 6™ FLOOR, POTOMAC, MD 20854 T 301.230.5200 F 301.230.2891 ShulmanRogers.com
A Professional Association
)593-TDC Document 26 Filed 10/20/20 Page 2 of 3

  

SHULMAN
ie @) G E xe S Honorable Theodore D. Chuang

October 20, 2020
Page 2

Before Yvonne Alston! retained counsel, Experian’s counsel attempted on two occasions
to contact Plaintiff to confer about this Motion but received no response. Since Yvonne Alston
retained counsel, Experian’s counsel and Plaintiff's met and conferred but were unable to reach a
resolution.

For the foregoing reasons, the Defendants respectfully request that they be permitted to
file Motions to Dismiss as Sanction for Plaintiffs Failure to Participate in Discovery.

Very truly yours,

/s/
Joy C. Einstein
Counsel for Defendant Experian Information
Solutions, Inc.

/s/
Robert J. Schuckit, Esq.
Counsel for Defendant Trans Union, LLC

 

' Notably, the Fourth Circuit has recently upheld an award of sanctions against Plaintiff, Yvonne Alston, as a result
of her bad faith filing — an award of sanctions which Plaintiff has made no effort to pay. See Alston v. Trans Union.
LLC, 789 Fed. Appx. 396 (4th Cir. 2020) (Memorandum Opinion).

 
  

593-TDC Document 26 Filed 10/20/20 Page 3 of 3

SHULMAN

ROGERS

CERTIFICATE OF SERVICE
I hereby certify that on October 20, 2020, I served via CM/ECF a copy of the foregoing
Request a Pre-Motion Conference to allow Experian to file a Motion to Dismiss as Sanction for

Failure to Participate in Discovery:

Robert J. Schuckit

Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077

Counsel for Trans Union, LLC

Nathan Daniel

Neuberger, Quinn, Gielen, Rubin

& Gibber, P.A.

One South Street, 27th Floor

Baltimore, Maryland 21202-3201

Counsel for Equifax Information Services, LLC

Jeffrey W. Styles

Washington Legal Group, LLC
1666 K. Street NW, Ste. 440
Washington, DC 20006
Counsel for Plaintiff

/s/
Joy C. Einstein
